TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00135-CV


                              Mohammad Reza Assadi, Appellant

                                                v.

       Amir Batoei; Family AB Austin Feb5, LP; and Lee AB Land, LLC, Appellees



              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY,
   NO. D-1-GN-18-006408, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               The parties have notified this Court that appellant has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, Case No. 1:2020bk10766). See Tex.

R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2.

Any party may file a motion to reinstate the appeal if permitted by federal law or the bankruptcy

court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as

possible if an event occurs that would allow reinstatement. Id. Failure to notify this Court of a

lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in the

dismissal of the case for want of prosecution. See id. R. 42.3(b).
Before Justices Goodwin, Kelly, and Smith

Bankruptcy

Filed: July 31, 2020




                                            2